OPINION — AG — THE PROVISIONS OF HOUSE BILL NO. 608, 31ST LEGISLATURE, FIRST SESSION THAT APPLY TO OKLAHOMA RESIDENTS, WHO ARE MEMBERS OF THE MILITARY FORCES OF THE UNITED STATES, ARE UNCONSTITUTIONAL. IT SHOULD BE NOTED THAT WE ARE NOT RULING ON THE CONSTITUTIONALITY OF THE PROVISIONS OF THIS ACT CONCERNING NON RESIDENTS MEMBERS OF THE MILITARY ASSIGNED TO DUTY IN OKLAHOMA. KEY WORDS: SITUS FOR TAXATION IN SUCH STATE, TAXATION OF THE PERSONAL PROPERTY, LICENSES, FEES, OR EXCISES IMPOSED IN RESPECT TO MOTOR VEHICLES OR THE USE THEREOF, REGISTRATION FEES, REIMBURSING THE STATE, COUNTIES AND CITIES *** CITE: 47 O.S. 1961 22.5 [47-22.5], 47 O.S. 1961 22.5 [47-22.5](D), 47 O.S. 1965 Supp., 22.30 [47-22.30](G), 47 O.S. 1961 22.10 [47-22.10], ARTICLE X, SECTION 6 (DALE CROWDER)